     Case 1:18-cv-00583-DAD-GSA Document 34 Filed 08/21/20 Page 1 of 1
1

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
8                              EASTERN DISTRICT OF CALIFORNIA

9

10    JABRIL HALL,                                     1:18-cv-00583-DAD-GSA (PC)
11                      Plaintiff,                     ORDER STRIKING PLAINTIFF’S
                                                       MOTION FOR LACK OF SIGNATURE
12           v.
                                                       (ECF No. 32.)
13    B. JOHNSON,
14                      Defendant.
15

16
            Jabril Hall (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights action
17   pursuant to 42 U.S.C. § 1983. On January 31, 2020, the case was voluntarily dismissed by the
18   parties following a settlement conference. (ECF No. 31.)
19          On August 17, 2020, Plaintiff filed a motion to compel payment of the settlement funds.
20   (ECF No. 32.) The motion is unsigned. All filings submitted to the court must bear the signature
21   of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a). Accordingly, IT IS HEREBY ORDERED
22   that Plaintiff's motion, filed on August 17, 2020, is STRICKEN from the record for lack of
23   signature.

24
     IT IS SO ORDERED.
25

26      Dated:    August 21, 2020                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
27
28
